Case 2:18-cv-03007-JS-AKT Document 305 Filed 06/01/20 Page 1 of 3 PageID #: 2589



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 JOSEPH JACKSON,
                                              Plaintiff,                  Case No.: 18-CV-3007


 NASSAU COUNTY; THE INCORPORATED VILLAGE
 OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
 DETECTIVE GARY ABBONDANDELO; DETECTIVE                                   DECLARATION IN
 JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;                                FURTHER SUPPORT
 DETECTIVE MARTIN ALGER; POLICE OFFICER                                   OF THE VILLAGE
 ROBERT MELENDEZ; DETECTIVE WALTER                                        DEFENDANTS’ MOTION
 SWENSON; DETECTIVE ANTHONY KOSIER;                                       TO DISMISS
 DETECTIVE SERGEANT DAN SEVERIN; DORA
 MULLEN, AS THE ADMINISTRATOR OF THE ESTATE
 OF JERL MULLEN; JANE DOE, AS THE
 ADMINISTRATOR OF THE ESTATE OF ARTHUR
 ZIMMER, and JOHN and JANE DOE 1 through 20,


                                              Defendants.
 ---------------------------------------------------------------------X
 KEITH M. CORBETT, declares the following under penalties of perjury:

         1.       I am a member of Harris Beach PLLC, attorneys for The Incorporated Village of

 Freeport, Police Officer Robert Melendez, and “Jane Doe”, as The Administrator of The Estate

 of Arthur Zimmer (hereinafter “Village Defendants”). I am fully familiar with the facts and

 circumstances set forth below.

         2.       I submit this declaration in further support of the Village Defendants’ motion to

 dismiss Joseph Jackson’s (“Plaintiff”) Second Amended Complaint pursuant to Fed. R. Civ. P.

 12(b)(2), 12(b)(5) and 12(b)(6), together with such other and further relief as the Court deems

 just, proper, and equitable. As set forth in the accompanying Reply Memorandum of Law, in

 Further Support of the Village Defendants’ Motion to Dismiss, submitted herewith, along with

 the Village Defendants’ original moving papers, Plaintiff’s complaint should be dismissed in its

 entirety because: (1) Plaintiff failed to retain jurisdiction over the Village Defendants; (2)

                                                         1
Case 2:18-cv-03007-JS-AKT Document 305 Filed 06/01/20 Page 2 of 3 PageID #: 2590



 Plaintiff fails to state a claim against the Village Defendants, as the Village Defendants were not

 involved in the crux of the allegations contained in the Second Amended Complaint; (3) Plaintiff

 fails to make any allegations of personal involvement by the Village Defendants, and thereby

 fails to state a claim under 42 U.S.C. § 1983; (4) The Village Defendants did not prosecute the

 Plaintiff and as such, Plaintiff fails to state a claim for malicious prosecution against the Village

 Defendants; and (5) the Village Defendants are entitled to qualified immunity.

         3.      The Amended Complaint should be dismissed against the Village Defendants for

 the Village Defendants did not arrest Plaintiff for the murder of Steven Jason, nor did any

 Village Defendant lead the investigation, participate in bringing criminal charges against the

 Plaintiff or in the prosecution of the Plaintiff.

         2.      The basis of Plaintiff’s entire action is on the CIU investigation, motion to vacate

 the conviction and eventual vacatur of Plaintiff’s conviction, all of which was based on withheld

 Brady material consisting of statements taken by the Nassau County Police Department of

 witnesses, Maurice Larrea and Glen Montes. The Second Amended Complaint fails to set forth a

 causal connection between the Village Defendants and the taking of these statements or of the

 alleged suppression of same.

         3.      The Plaintiff fails to carry his burden in establishing that the Village Defendants

 lacked probable cause related to their alleged involvement in Plaintiff’s arrest on December 17,

 1994, which was for unrelated drug charges. As a showing of probable cause defeats a claim for

 malicious prosecution, false imprisonment and a Monell claim, those claims must be dismissed

 against the Village Defendants.

         4.      Plaintiff failed to effectuate personal service on the Defendant “Jane Doe” As The

 Administrator of The Estate of Arthur Zimmer. Furthermore, this Court does not have



                                                     2
Case 2:18-cv-03007-JS-AKT Document 305 Filed 06/01/20 Page 3 of 3 PageID #: 2591



 jurisdiction over Defendant “Jane Doe” As The Administrator of The Estate of Arthur Zimmer

 due to Plaintiff’s failure to serve proper notice of the commencement of this litigation pursuant

 to the New York State Surrogate’s Court Procedure Act. Thus, the Second Amended Complaint

 should be dismissed against Defendant “Jane Doe” As The Administrator of The Estate of Arthur

 Zimmer.

        5.      Plaintiff’s Monell claim should be dismissed against the Village Defendants, as no

 allegation has been made that the Village of Freeport Police Department practices a policy which

 violates the constitution. Plaintiff’s boilerplate allegation that witness statements taken by the

 Nassau County Police Department and not turned over to the Nassau County District Attorney’s

 Office plausibly establish the plausibility that Freeport has such a policy is not enough to

 maintain a Monell claim.

        6.      Finally, Plaintiff has not refuted the presumption that the Village Defendants are

 entitled to qualified immunity for the claims brought against them.

        7.      I declare under penalty of perjury that the foregoing is true and correct.



 Dated: June 1, 2020


                                                        s/ Keith M. Corbett
                                                        Keith M. Corbett, Esq.




                                                   3
